Citation Nr: 0607506	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  96-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected amebiasis.

2.  Entitlement to an initial compensable evaluation for 
service-connected residuals of a stress fracture of the left 
os calcis, prior to August 13, 1996.

3.  Entitlement to an increased evaluation for service-
connected residuals of a stress fracture of the left os 
calcis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


FINDINGS OF FACT

1.  The veteran's service-connected amebiasis is manifested 
by subjective reports of diarrhea, constipation, and 
abdominal cramping, but not by objective findings of 
amebiasis, abnormal liver function, hematologic disorder, or 
lymphadenopathy.

2.  Prior to August 13, 1996, the veteran's service-connected 
residuals of a stress fracture of the left os calcis were 
manifested by a history of a left heel stress fracture in 
service.

2.  The veteran's service-connected residuals of a stress 
fracture of the left os calcis are currently manifested by 
foot pain, and x-ray evidence of small calcaneal spur of the 
left foot, but no other pertinent abnormal clinical findings, 
and no x-ray evidence of acute fracture, dislocation, or bone 
destruction.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
service-connected amebiasis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7321 (2005).

2.  The criteria for an initial compensable evaluation for 
service-connected residuals of a stress fracture of the left 
os calcis, prior to August 13, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
disabling for service-connected residuals of a stress 
fracture of the left os calcis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the claims in this case were 
filed, and initial adjudication had taken place, prior to the 
enactment of the VCAA.  Thus, preadjudication notice was not 
provided nor was it possible.  The United States Court of 
Appeals for Veterans Claims (Court) did not provide a remedy 
under such facts, and there appears to be no effective remedy 
available given these circumstances.  Nevertheless, in April 
2003, the RO sent the veteran a letter, with a copy to his 
representative, in which he was informed of the requirements 
needed to substantiate his claims for increased evaluation 
for amebiasis and residuals of a stress fracture of the left 
os calcis, as well as notice of what part of that evidence he 
should provide, and notice of what part VA would attempt to 
obtain.  The veteran was also notified of the evidence 
received by VA.  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records, showing service from June 1968 to 
February 1971, are on file, and his VA treatment records have 
been associated with the claims file.  The veteran has 
provided authorizations, and his private medical records were 
obtained.  There is no indication that other Federal 
department or agency records exist that should be requested.  
See Pelegrini, 18 Vet. App. 112 (2004).  The veteran was 
notified of the need for VA examinations, and they were 
accorded him in August 2002 and January 2005.  The veteran 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  38 C.F.R. § 3.159(b).  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case and supplemental statements of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify 


the disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2005).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  

Amebiasis

Diagnostic Code 7321 provides criteria for evaluating 
amebiasis.  38 C.F.R. § 4.114, Diagnostic Code 7321.  
Symptoms of amebiasis, a condition of parasitic origin, can 
include loose stools, stomach pain, and stomach cramping.  
Amebic dysentery, a severe form of amebiasis, can cause 
stomach pain, bloody stools, and fever.  A noncompensable 
evaluation is warranted for asymptomatic amebiasis, and the 
maximum 10 percent evaluation is warranted for amebiasis with 
mild gastrointestinal disturbances, lower abdominal cramps, 
nausea, gaseous distention, and chronic constipation 
interrupted by diarrhea.  

Based on the evidence of record, the veteran's amebiasis is 
best encapsulated by a noncompensable evaluation.  Although 
service connection has been in effect for this disorder since 
1993, there is no evidence from that time through the present 
time, that the veteran has had active postservice amebiasis.  
VA treatment records in August 1993 and March 1995 show no 
clinical evidence of amebiasis, despite the veteran's 
reported symptomatology.  On VA examination in August 2002 
and January 2005, laboratory testing showed normal liver 
function tests (LFTs) and no evidence of parasitic infection.

However, the evidence of record shows that the veteran has 
consistently reported subjective symptomatology of diarrhea, 
constipation, and abdominal pain.  Nevertheless, there is 
significant evidence that this symptomatology has no 
objective basis, or has not been shown to be related to the 
veteran's service-connected amebiasis.  In July 1993, 
reported diarrhea was found to be related to a urinary tract 
infection.  In August 1993, the veteran reported that his 
amebiasis was affecting his whole body.  However, physical 
examination showed his abdomen to be benign; the examining 
physician stated that the veteran was "obviously faking 
tenderness" of the abdomen.  The resulting diagnosis was 
that the LFTs were normal, making systemic amebiasis 
unlikely, and that the veteran had a psychosomatic disorder.  

A similar VA outpatient record in March 1995 found the 
veteran's reported abdominal pain to be clinically 
unascertainable, and noted an objective finding that despite 
the veteran's insistence, no amebic encephalitis existed.  
The veteran reported bloody stools on several occasions, to 
include May 1994 and September 1996, but the blood was found 
to be associated with a chronic hemorrhoid condition.  On VA 
examination in August 2002, the veteran noted that he often 
experienced diarrhea when he ate dairy foods, and admitted to 
being lactose intolerant.  Other instances of diarrhea, 
constipation, and abdominal cramping were not shown to be 
related to the veteran's disorder; on VA examination in 
August 2002 and January 2005, he denied having any of this 
symptomatology.

A Note under Diagnostic Code 7321 provides that amebiasis 
with or without liver abscess is parallel in symptomatology 
with ulcerative colitis, and should be rated on the scale 
provided for the latter.  See 38 C.F.R. § 7321, Note; see 
also 38 C.F.R. § 4.114, Diagnostic Code 7323 (2005).  
However, in this case, the veteran does not have any evidence 
of the symptoms described under Diagnostic Code 7323, to 
include malnutrition, anemia, and debility.  Therefore, a 
compensable evaluation is also not warranted under Diagnostic 
Code 7323. 

The evidence of record indicates that service-connected 
amebiasis has not resulted in the symptomatology required for 
a compensable evaluation at any time since the effective date 
of service connection.  See Fenderson, 12 Vet. App. at 126-
127.  As no evidence of current amebiasis has been 
documented, and the symptoms shown have been found to be 
unrelated thereto, or fully subjective, the preponderance of 
the evidence is against the veteran's claim for a compensable 
evaluation for service-connected amebiasis.  Accordingly, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Residuals of Stress Fracture of Left Os Calcis (Heel)

Service connection for residuals of a stress fracture of the 
left os calcis was originally granted in April 1994, 
effective July 15, 1993.  Subsequent to the veteran's 
perfecting of his appeal and a Board remand, in October 2005 
the RO increased the evaluation to 20 percent disabling, 
effective August 13, 1996.  Accordingly, the assigned 
evaluations for those two rating periods, and the medical 
evidence on which they were based, must be considered 
separately.

Under the Schedule, Diagnostic Code 5284 provides for a 10 
percent evaluation for foot injuries that are productive of 
moderate disability; a 20 percent evaluation for foot 
injuries that are productive of moderately severe disability; 
and a 30 percent evaluation for foot injuries that are 
productive of severe disability.  With actual loss of use of 
the foot, assignment of a 40 percent evaluation is warranted.  
38 C.F.R. § 4.71a.

From the effective date of service connection, July 15, 1993, 
to the date of the assignment of a 20 percent evaluation, 
August 13, 1996, the evidence of record does not support a 
compensable evaluation for the veteran's service-connected 
residuals of a stress fracture of the left os calcis.  
Although the service medical records show that the veteran 
was diagnosed with and treated for a stress fracture of the 
left heel in July 1967, there is no medical evidence that he 
experienced pain or other residual symptoms from July 1993 to 
August 1996, which would equate to a "moderate" foot 
disability and merit the next highest evaluation, a 10 
percent rating. 

Moreover, the current symptomatology associated with the 
veteran's service-connected residuals of stress fracture of 
the left os calcis is best encapsulated by a 20 percent 
disabling evaluation.  The foot pain he experiences was 
objectively demonstrated in multiple VA treatment records, 
beginning in August 1996, and on VA examination in January 
2005.  Within those records, it has been noted that the pain 
the veteran experiences in his left heel impacts the extent 
to which he can walk long distances and climb stairs.  
Additionally, there is x-ray evidence that he has a small 
calcaneal spur on the plantar aspect of his left foot.

Despite the above, the evidence does not support a finding 
that the veteran's residuals of stress fracture of the left 
os calcis are "severe," meriting an increased evaluation.  
There is no objective x-ray evidence of any acute fracture, 
dislocation, or bone destruction shown on VA examination 
either in August 2002 or January 2005.  On physical 
examination during both VA examinations, there was no 
eversion noted of the veteran's heels, or asymmetric erosion 
of his shoe treads.  The veteran reports that he uses no 
ambulatory aids, can perform all activities of daily living 
without assistance, and has had no falls or loss of balance.  
Although he uses orthotics in his shoes, these are not 
required specifically for his service-connected disorder.  
Indeed, the veteran also has bilateral foot arthritis and 
bilateral heel spurs, and as far back as August 1996, the 
veteran's VA physician stated that his orthotics were 
necessary treatment for his bilateral foot arthritis.  

The Board has also considered other diagnostic codes relating 
to the foot.  However, as pes planus, weak foot, pes cavus, 
anterior metatarsalgia, hallux rigidus, hammer toe, and 
malunion or nonunion of the metatarsal or tarsal bones, have 
not been shown, an increased evaluation under the provisions 
relating to these disorders is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276-79, 5281-83 (2005).  Further, 
although on VA examination in January 2005, the veteran was 
noted to have mild hallux valgus, there is no evidence that 
this disorder is severe, or involved surgical resectioning.  
Accordingly, a compensable evaluation under Diagnostic Code 
5280 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5280 (2005).  

Despite the evidence that he experiences left foot pain, both 
VA physical examinations found minimal or no objective 
clinical evidence of demonstrable residuals of the original 
left heel stress fracture, or any negative impact thereby on 
the veteran's functional ability.  As such, the preponderance 
of the evidence is against the veteran's claim for an 
evaluation in excess of 20 percent disabling for his 
residuals of stress fracture of the left os calcis.  
Accordingly, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for service-connected 
amebiasis is denied.

An increased evaluation for service-connected residuals of 
stress fracture of the left os calcis is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


